PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/888,356
Filing Date: 5 Feb 2018
Appellant(s): Murata Manufacturing Co., Ltd.



__________________
Tomoko Ishihara
(Reg. No. 56808)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/04/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
I.	Response to Argument with respect to Section IV A “Asai fails to teach or suggest surface roughness of the main surface of the resin layer larger than surface roughness of the end surface of the first columnar conductor” starting on page 6 of Appeal Brief filed on 03/04/2022.
	Appellant argues that the examiner’s reliance of the drawing features of Figs. 1a-1f of Asai for the teaching of “surface roughness [Rz1 below] of the main surface of the resin layer [2] is larger than surface roughness [Rz2] of the end surface of the first columnar conductor [5a or 5b]” as claimed is erroneous because the drawings of Asai are not to scale. Appellant asserts that Asai merely discloses roughened 9 is made of a different material from a material of the adhesive layer 3, and the zigzag lines shown in the surface of the adhesive layer 3 does not necessarily mean that the surface (of adhesive layer) is rougher than the surface of the roughened layer 9.

    PNG
    media_image2.png
    313
    619
    media_image2.png
    Greyscale

	As stated on page 5 of the Office Action mailed on 09/21/2021 and appellant correctly admits, Asai expressly discloses upper surface metal layer 9 made of Ni-P-Cu is roughened (col. 8, lines 53-59). Asai further discloses that the upper surface of adhesive layer 3 is also roughened (col. 9, lines 31-35).  The adhesive layer 3 in Asai is also made with resin, as the “resin layer” as recited in line 1 of claim 1 (col. 6, lines 57-61). Appellant is reminded that if the textual portion of the specification does not expressly recite structure corresponding to an element of a claim, drawings alone may provide that support. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1565 (Fed. Cir. 1991).

    PNG
    media_image3.png
    163
    482
    media_image3.png
    Greyscale

In this case, while figures may or may not be drawn to scale, Fig. 1e of Asai reasonably shows the surface roughness, as shown with zigzag lines, on upper surface of the adhesive layer 3 is larger than the surface roughness on upper surface of metal layer 9. Note the examiner is not relying on the drawings for scale (specific dimensions), only what the drawings reasonably teach to a person of ordinary skill in the art (MPEP 2125: The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979)). Therefore, the examiner’s position that Asai teaches “surface roughness of the main surface of the resin layer is larger than surface roughness of the end surface of the first columnar conductor” as claimed should be maintained. A person with ordinary skill in the art would know the adhesion as taught by Asai is desirable in the MI element (FIG. 2 next page) of Nishihata because there is no other element, such as a protective layer on top of the upper conductive layer 132 and resin layer 14, attaching between upper conductive layer 132 and columnar posts 133 and or 134 in Nishihata. So, if a large surface roughness is provided on upper surface of the resin layer 14 in Nishihata, there would be more regions to adhere between the upper conductor layer 132 and the upper surface of the resin layer 14, (as in between adhesive layer 3 and conductive layer 7 as shown in FIG. 1e of Asai) which will improve mechanical strength between the upper conductor 132 and upper layer of the resin layer 14. The examiner stated this rationale in the Office Action mailed on 09/21/2021.

    PNG
    media_image4.png
    406
    641
    media_image4.png
    Greyscale


II.	Response to Argument with respect to Section IV B “Nishihata fails to teach or suggest that a first columnar conductor is metal pin” starting on page 7 of Appeal Brief filed on 03/04/2022.
	Appellant argues that even given the examiner’s broad definition of a pin, posts 132 (FIG. 2 above) and 133 of Nishihata cannot be reasonably interpreted as the “metal pin” as claimed in claim 8, as the posts 133 and 134 of Nishihata are via formed on a substrate that electrically connect one surface of the substrate to the other and not “used to fasten, support or attach” anything. Appellant further states that the metal pin as disclosed in the present invention improve electrical characteristics, compared to conductive via formed of a conductive paste filled on holes of a resin substrate, or a post formed by plating.
	In the third paragraph of the Office Action mailed on 09/21/2021, the examiner stated that pin is defined as “a small, slender…metal…used to fasten, support or attach thing[s]” (https://www.dictionary.com/browse/pin). As stated in the body of the rejection of claim 8 on page 6 of the Office Action mailed on 09/21/2021, post 133 and or 134 is made of copper metal (para. [0040]). As appellant correctly states, Nishihata discloses the connecting part comprises columnar or tubular electrically conductive bodies, and “the connecting part is formed by filling or attaching an electric conductor to the via holes or through holes” (para. [0027]). The connecting part comprising columnar or tubular is the copper metal post 133 and or 134 (para. [0040]). Therefore, the copper metal posts 133 and or 134 is attached to the via holes or through holes of resin layer 14. Furthermore, as seen in FIG. 2 (below) of Nishihata, the post 133 and or 134 is attached to and or supports lower coil portion 131 and upper coil portion 132. The post 133 and 134 is a small, slender metal columnar or tubular that is attached to the via holes of the resin layer 14 and supports lower coil portion 131 and upper coil portion 132. Therefore, it’s reasonable to interpret the post 133 and or 134 as the claimed metal pin. “[P]erforming the shearing processing” to make the metal pin as disclosed in the specification of the present invention is not commensurate with the scope of the claim. 

    PNG
    media_image4.png
    406
    641
    media_image4.png
    Greyscale

	With respect to the implied argument that the metal pin as claimed would have better electrical characteristics than the cited references, Nishihata does not disclose that the posts 133 or 134 is made with conductive paste, which is generally made with electrically conductive powder mixed with electrically non-conductive binder like resin. In fact, the post 133 or 134 in Nishihata is made by plating (para. [0043]). Plating method to form an inductor electrode does not have conductive paste. Similarly, Asai teaches plating process is to form columnar conductor 8 and or 9 (col. 8, lines 53-59). Therefore, the plating method to form the post Nishihata and the columnar conductor in Asai would have similar electrical characteristics as the “metal pin” as claimed because no conductive paste is used in either Nishihata or Asai to form the inductor electrode. Appellant’s submission that a long post or columnar conductor formed by plating could have void and would increase resistance is merely a conclusory statement. It’s not clear what’s considered “long,” and the specification of either Nishihata or Asai states that their respective post or columnar conductor is “long” as defined by Appellant. Both devices in Nishihata and Asai are in micro scale (Nishihata, para. [0042], Asai, col. 8, lines 57-59). So, there is no support in either Nishihata or Asai that the respective post or columnar conductor formed by plating would have void in them. Therefore, it is reasonable to interpret the post 133 and or 134 of Nishihata as the claimed “metal pin.” Similarly, the columnar conductor 8 and or 9 of Asai is also reasonable to interpret as the claimed “metal pin.” The post 133 and or 134 of Nishihata and the columnar conductor 8 and or 9 of Asai would also have similar electrical characteristics as the claimed metal pin.

III.	Response to Argument with respect to Section IV C “Schaffer fails to teach or suggest a resistance of the metal pin or inductor electrode is lower than a resistance of a conductor formed by conductive paste; Schaffer fails to teach or suggest a Q Value of the inductor electrode is higher than a Q value of an inductor electrode having a conductor formed by conductive paste” starting on page 8 of Appeal Brief filed on 03/04/2022.
	Appellant argues that Schaffer merely teaches a metal pin, not the resistance of the metal pin having lower resistance than that of a conductor formed by conductive paste or a resistance of an inductor electrode having a lower resistance than that of an inductor electrode formed by conductive paste. Applicant also alleges that Schaffer does not teach or suggest that the Q value of the inductor electrode is higher than that of the Q value of an inductor electrode having a conductor made of a conductive paste.
	As seen on pages 8-9 of the Office Action mailed on 09/21/2021, the examiner stated Schaffer expressly teaches the columnar conductor 920 and or 922 (FIG. 9A next page) is made of conductive metal pin (para. [0266]). If appellant’s metal pin has a lower a resistance than a conductor formed by a conductive paste, the metal pin of Schaffer would also have a lower resistance than a conductor formed a conductive paste because the metal pin of Schaffer does not have a conductive paste. Similarly, if appellant’s inductor electrode has a lower resistance than an inductor electrode having a conductor formed by a conductive paste, the inductor electrode of Nishihata in view of Asai and Schaffer would have a lower resistance than an inductor electrode having a conductor formed by conductive paste because the conductor used to form the inductor electrode in both Nishihata and Asai are made by plating, which does not use conductive paste, and the inductor electrode including the columnar conductor in Schaffer is made with metal pin and not with a conductive paste; and if appellant’s Q value of the inductor electrode is higher than a Q value of an inductor electrode having a conductor formed by conductive paste, the Q value of the inductor electrode of Nishihata in view of Asai and Schaffer would be higher than a Q value of an inductor electrode having a conductor formed by conductive paste because the conductor used to form the inductor electrode in both Nishihata and Asai are made by plating, which does not use conductive paste, and the inductor electrode including the columnar conductor in Schaffer is made with metal pin and not with a conductive paste. Therefore, Nishihata in view of Asai and Schaffer teaches the features of claims 21-23.

    PNG
    media_image5.png
    700
    593
    media_image5.png
    Greyscale

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837                                                                                                                                                                                                        
Conferees:
/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837                                                                                                                                                                                                        
/Karl Tamai/
TQAS TC 2800


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.